Citation Nr: 0628767	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  99-18 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for lumbar 
spine disability to include degenerative disc disease.

2. Entitlement to a rating in excess of 20 percent for a 
cervical spine disability to include degenerative disc 
disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1987 to June 1990 and from January 1991 to March 1991. 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that granted increased ratings for lumbar spine 
(40 percent) and cervical spine (20 percent) disabilities.  
In January 2004 the case was remanded for further 
development.  The veteran's claims file is now in the 
jurisdiction of the Houston, RO.  


FINDINGS OF FACT

1.  The veteran's service connected lumbar spine disability 
is characterized by pronounced disc disease; vertebral 
fracture, ankylosis and separately ratable neurological 
impairment are not shown.  

2.  The veteran's service connected cervical spine disability 
is manifested by no more than moderate limitation of motion 
and no more than moderate intervertebral disc syndrome; 
forward flexion of the cervical spine has consistently been 
greater than 15 degrees; ankylosis, incapacitating episodes 
and separately ratable neurological impairment are not shown. 


CONCLUSIONS OF LAW

1.  A 60 percent rating is warranted for the veteran's lumbar 
spine disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, Codes 5285, 5286, 5289, 
5293(effective prior to Sept. 23, 2002), Code 5293 (effective 
prior to September 26, 2003), Codes 5237, 5243 (2005).

2.  A rating in excess of 20 percent is not warranted for the 
veteran's cervical spine disability.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45. 4.71a, Code 5290, 5293 (effective prior to Sept. 
23, 2002), Code 5293 (effective prior to September 26, 2003), 
Codes 5237, 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant, and any representative, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A May 2002 letter 
from the RO explained what the evidence needed to show to 
substantiate the claims.  It also explained that VA would 
make reasonable efforts to help him obtain evidence necessary 
to support his claim, including medical records, employment 
records or records from other federal agencies but that it 
was ultimately his responsibility to ensure that records were 
received by VA.  A subsequent March 2004 letter clarified 
that VA was responsible for obtaining relevant records from 
any federal agency, and that VA would make reasonable efforts 
to obtain records not held by a federal agency, but that it 
was the veteran's responsibility to make sure that VA 
received all requested records not in the possession of a 
federal department or agency.  This letter also advised the 
veteran to submit any evidence in his possession pertaining 
to his claim.  The September 1998 rating decision, a June 
1999 statement of the case (SOC) and supplemental SOCs from 
July 2003 and December 2005 provided the text of applicable 
regulations and explained what the evidence showed and why 
the claims were denied.  A June 2006 letter provided notice 
regarding criteria for rating the disabilities at issue and 
effective dates of awards (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOCs and to supplement 
the record after notice was given.  He is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  The veteran was afforded VA 
examinations of the lumbar and cervical spine.  He has not 
identified any additional evidence pertinent to the claims.  
VA's assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review. 

II.  Factual Background

On VA examination in July 1998, the diagnosis was lumbosacral 
strain and cervical strain with traumatic arthritis.  
Examination of the neck showed muscle spasm in the posterior 
muscles.  The veteran could very slowly flex forward to 25 
degrees, extend to 5 degrees, laterally flex to 30 degrees 
and rotate to 50 degrees.  Lumbar spine examination revealed 
a positive straight leg raise at 20 degrees on the right and 
15 degrees on the left.  The veteran could not sit up with 
legs fully extended.  He could slowly flex forward to 15 
degrees, extend to 5 degrees, laterally flex to 25 degrees 
and rotate to 25 degrees.  The examiner wondered if motion 
limitations were really as severe as shown by the findings 
until he felt the back muscles and found that they were in 
enormous spasm.  There was also spasm in the muscles of the 
back of the neck, but not nearly as severe as the back 
muscles.  The examiner thought that the veteran would be 
unable to do much of any kind of physical labor because of 
the enormous amount of back spasm, and could not see how this 
spasm could get any worse day to day than it already was.  
The examiner found that the veteran had chronic, severe spasm 
in the back and not so severe but apparently significant 
spasm in the neck.

May and November 2001 private progress notes show complaints 
of low back and neck pain.  The November 2001 note shows that 
the veteran had some limitation to the lower extremities and 
that pulses were present and strong in both feet.   

A January 2002 private progress note shows that the veteran 
fell on the ground while picking carrots and was complaining 
of back pain.  Physical examination showed limited 
anteflexion, dorsiflexion, lateral flexion and right lateral 
flexion.  The veteran's movement, posture and gait were 
guarded.  A March 2002 radiology report shows mild spurring 
of the bodies of C5 and C6 anteriorly with straightening of 
the cervical curve.  No fracture or other acute pathology 
could be identified.  

On September 2003 VA orthopedic examination the diagnoses 
were neck strain and low back strain.  The veteran reported 
constant pain in the left paravertebral region with no 
radicular symptoms.  Physical examination revealed that the 
veteran walked with a nonantalgic gait and that he had a 
level pelvis.  Range of motion of the cervical spine was 
within normal limits, with no evidence of guarding or spasm 
and no apparent restriction.  Neurological evaluation of the 
upper extremities revealed physiologic and symmetrical 
reflexes, strength and sensation in both upper extremities.  
Tinel's sign was negative at the wrist and elbow, and there 
was no muscle atrophy.  Examination of the lumbar spine 
revealed voluntary restriction in range of motion of 
approximately 50 percent with complaints of discomfort.  
There was no evidence of guarding or spasm on palpation.  Toe 
and heel walking were within normal limits although the 
veteran demonstrated breakthrough weakness on dorsiflexion 
testing.  Neurological evaluation was otherwise unremarkable 
with physiologic and symmetrical reflexes, sensation and 
strength.  Straight leg raise was negative bilaterally and 
internal and external rotation of the hips and pulses were 
within normal limits.  Cervical spine X-rays showed 
straightening of the normal lordotic curvature of the upper 
cervical spine with degenerative changes at C5, C6 and C7 
with osteophyte formation.  There was mild loss of height of 
C5 and C6.  The diagnostic impression was degenerative 
changes.  Lumbar spine X-rays showed normal alignment and 
curvature with preservation of the vertebral heights and disc 
spaces; the diagnostic impression was "normal exam."  

In a July 2003 letter the veteran indicated that his neck and 
back pain needed constant massage and heat therapy.  He 
experienced aching muscles, constant discomfort, loss of 
sleep and fatigue.  His joints were stiff and popping and his 
pain was often excruciating.  

In a March 2004 statement the veteran indicated that the loss 
of motion in his neck, back and lower extremities was not 
only very painful but also affected all areas of his life, 
including sitting, standing, lying down, driving, bending and 
squatting,  The pain radiated through his left arm and even 
into his knees.  His bones popped often, locked up and 
snapped.  His neck muscles needed constant massage, and his 
back muscles ached all the time.  His buttocks and shoulders 
also ached and required massage with ointments.  The pain 
involved his entire back, neck and legs.  The stiff joints 
and painful spasms caused him to limp; extremity braces 
helped with mobility.  On a regular day he took 3 doses of 
800 mg of Ibuprofen, a muscle relaxant and applied a heat 
pack twice for pain.  

May 2004 letters from the veteran's mother and sister 
emphasized that his neck and back condition had worsened in 
the last few months and that it was progressive and 
degenerative.  

On March 2005 VA orthopedic examination the diagnoses were 
compression fracture of C6, healed with treatment, 
degenerative disc disease of the cervical spine with moderate 
pain, decreased range of motion and moderate disability with 
progression and degenerative disk disc disease of the lumbar 
spine with chronic lumbosacral strain with decreased range of 
motion, marked increase in lumbar muscle tone and moderate 
disability with progression.  The veteran reported neck pain 
of 7/10 severity and back pain of 8/10 severity.  The neck 
was aggravated after sitting for as little as an hour, 
standing for 30 minutes, walking two blocks, lifting 30 
pounds, going up and down stairs and driving for one to two 
hours.  The low back was aggravated by sitting for as little 
as an hour, standing for 30 minutes, or by walking two 
blocks.  His back kept him up half the night if he changed 
position and the pain radiated into his left leg down to the 
knee and into the right leg down to the foot.  He had been 
wearing a brace on the back for five years.  The back pain 
was not associated with incontinence or impotence and the 
neck and back pain were both getting worse.  

Physical examination of the neck showed range of motion of 40 
degrees flexion, 25 degrees extension with pain, 45 degrees 
left and right rotation with pain, 25 degrees right lateral 
flexion and 20 degrees left lateral flexion, with both 
producing moderate pain.  There was increase in cervical 
muscle tone on the left.  Tendon reflexes were 2/4 at the 
elbow and 1/4 at the wrist.  There was diminished sensation 
to pinprick and vibratory stimulation of the entirety of both 
arms.  X-ray of the cervical spine in March 2005 showed 
decrease in the size of the disk at C2 and C3 and old healed 
compression fracture at C6.  Examination of the low back 
revealed a positive straight leg raise at 85 degrees 
bilaterally.  Range of motion testing produced findings of 40 
degrees flexion, 15 degrees extension, 25 degrees left and 
right lateral flexion and 80 degrees left and right rotation.  
The veteran had marked increase in lumbar muscle tone, severe 
on the left and moderately severe on the right.  He limped on 
the left leg and was unable to walk on his heels and his 
toes.  Tendon reflexes in the knees were 1/4 bilaterally and 
were absent in the ankles.  The examiner commented that for 
the lumbar spine there was moderate to severe painful motion, 
severe spasm and tenderness, but no weakness, excess 
fatigability or incoordination.  For the cervical spine there 
was no additional limitation with repetitive use or flare-up, 
no objective evidence of painful motion and spasm and no 
weakness or tenderness.

A June 2005 lumbar spine MRI showed partial desiccation of 
the disc without loss of disc height at L5-S1, mild bulging 
of the disc at L4-5 without significant thecal compression, 
no focal disc protrusions at any level, mild facet 
degenerative changes at the L5-S1 and L4-5 levels, lumbar 
spinal canal diameter and neural foramina bilaterally well 
within normal limits and conus medullaris without 
abnormality.  Paravertebral soft tissues were normal and 
there was no gross sacroiliac joint abnormality.  The 
diagnostic impression was partial desiccation of the disk at 
L5-S1 and a bulging disc at L4-5 with no focal disc 
protrusions or spinal canal stenosis.  In a November 2005 
follow-up opinion after reviewing the C-file and examination 
report, the March 2005 examiner offered diagnostic 
impressions of C6 compression fracture, healed with 
treatment; degenerative disc disease of the cervical spine 
with pain, decreased range of motion and moderate disability 
with slight progression; and lumbar spine degenerative disc 
disease with chronic lumbar sprain with decreased range of 
motion and increase in lumbar muscle tone with mild to 
moderate disability.      

III.  Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's service connected low back disability 
encompasses lumbosacral strain and degenerative disc disease 
and the veteran's service connected cervical spine disability 
encompasses cervical strain and degenerative disc disease.  
These disabilities can be evaluated either under the general 
criteria/formula for rating disabilities of the spine or 
specific criteria pertaining to disc disease (i.e. the 
intervertebral disc syndrome rating criteria).  The criteria 
for rating intervertebral disc syndrome were revised 
effective September 23, 2002.  Also, the general criteria for 
rating disabilities of the spine, along with specific 
criteria for rating intervertebral disc syndrome were revised 
effective September 26, 2003.  When the regulations 
concerning entitlement to a higher rating change during the 
course of an appeal, the veteran is entitled to resolution of 
the claim under the criteria that are more advantageous.  
VAOPGCPREC 3-00.  The old criteria may be applied for the 
full period of the appeal.  Id.  The new rating criteria, 
however, may only be applied to the period of time after 
their effective date.  Id.  In the December 2005 SSOC, the 
veteran was advised of the new rating criteria.  The RO 
considered the veteran's disability rating under both the old 
and new rating criteria.  The Board will also evaluate the 
veteran's disability under both the old and new rating 
criteria.

A rating in excess of 40 percent for lumbar spine disability

Criteria in Effect Prior to September 23, 2002

Given that the veteran has already been assigned a 40 percent 
rating for his low back disability, the focus is on criteria 
that would allow for a rating in excess of 40 percent.  Prior 
to September 23, 2002, the veteran's low back disability 
could only be rated higher than 40 percent if there was 
vertebral fracture or ankylosis (See 38 C.F.R. § 4.71, Codes 
5285, 5286, 5289) or if there was pronounced disc disease 
(Code 5293).  As neither vertebral fracture nor ankylosis is 
shown, a rating under Codes 5285, 5286 or 5289 is not 
warranted.  Turning to Code 5293, a 60 percent but no higher 
rating is available for pronounced disease, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a (effective prior to September 23, 2002).  
Given that the March 2005 VA examination did show persistent 
symptoms compatible with sciatic neuropathy including absent 
ankle jerk, and severe spasm (with apparently intractable 
pain), pronounced disc disease is shown, and a 60 percent 
rating is warranted. 

Criteria in effect from September 23, 2002

Given that entitlement to a 60 percent rating has been 
established under the prior criteria for rating disc disease, 
the focus shifts to whether a rating in excess of 60 percent 
is warranted under the revised criteria.  As of September 23, 
2002, Code 5293 was revised to allow for intervertebral disc 
syndrome to be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations, whichever 
method results in the higher rating.  Note (2) provides:  
When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurological disabilities separately using criteria for the 
most appropriate neurological diagnostic code or codes.  As 
the highest rating available for incapacitating episodes is 
60 percent, a rating in excess of 60 percent may not be 
assigned on this basis.  In regard to combined orthopedic and 
neurological impairment, there are no objective medical 
findings of record showing separately ratable neurological 
impairment; consequently, a combined rating in excess of 60 
percent for neurological and orthopedic impairment is not 
warranted.  Significantly, the criteria for rating low back 
disability based on limitation of motion, ankylosis, or 
fracture were not revised effective September 23, 2002.

Criteria in effect from September 26, 2003

From September 26, 2003, a rating in excess of 60 percent for 
lumbar spine disability is only available if ankylosis of the 
entire spine is shown.  Since ankylosis is not shown, a 
rating in excess of 60 percent under these criteria is not 
warranted. 

A rating in excess of 20 percent for cervical spine 
disability

Criteria in Effect Prior to September 23, 2002

Given that the veteran has already been assigned 20 percent 
rating for his low back disability, the focus is on criteria 
that would allow for a rating in excess of 20 percent.  Given 
that neither ankylosis or symptomatic vertebral fracture are 
shown (See Codes 5285, 5286, 5287), ratings in excess of 20 
percent are available under Code 5290 for limitation of 
motion of the cervical spine and under Code 5293 for 
intervertebral disc syndrome.  Code 5290 provides a 20 
percent rating for moderate limitation of motion of the 
cervical spine and a 40 percent rating for severe limitation 
of motion of the cervical spine.  Code 5293 provides a 20 
percent rating for recurring attacks of moderate 
intervertebral disc syndrome; a 40 percent rating for severe 
disc disease, with recurring attacks and intermittent relief; 
and a 60 percent rating for pronounced disease, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.

 [A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal flexion and extension of the cervical spine 
is 0 to 45 degrees, normal left and right lateral flexion is 
0 to 45 degrees and normal left and right lateral rotation is 
0 to 90 degrees.]  38 C.F.R. § 4.71a.

The evidence of record does not show that the veteran suffers 
from severe attacks of cervical intervertebral disc syndrome.  
The only pathology noted on March 2005 X-rays was a decrease 
in size of the disc at C2 and C3 and an old healed 
compression fracture at C6.  No examination of record 
reflects severe cervical disc disease.  Significantly, on 
March 2005 examination there was no objective evidence of 
painful motion and spasm, and no weakness or tenderness, and 
the examiner opined that there would be no additional 
limitation with repetitive use or flare-up.  Consequently, a 
rating in excess of 20 percent under the pre-September 23, 
2002 Code 5293 is not warranted.        

The evidence of record also does not show that the veteran's 
cervical spine disability results in severe limitation of 
motion.  On March 2005 VA examination cervical motion was 40 
degrees flexion, 25 degrees extension, 20 degrees left 
lateral flexion, 25 degrees right lateral flexion and 45 
degrees of left and right rotation.  As the present level of 
disability is of primary concern (Note Francisco, supra) and 
such findings do not reflect more than moderate limitation of 
cervical spine motion, a rating in excess of 20 percent under 
Code 5290 is not warranted.  (Notably, a September 2003 VA 
examination found a normal range of cervical spine motion).    

Criteria in Effect from September 23, 2002

As mentioned above, from September 23, 2002 the revised Code 
5293 provides that intervertebral disc syndrome should be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurological manifestations, whichever method results in 
the higher rating.    

A 20 percent rating was warranted for incapacitating episodes 
under Code 5293 if such episodes had a total duration of at 
least two weeks, but less than four weeks, during the past 12 
months.  A 40 percent rating was warranted if such episodes 
had a total duration of at least four weeks, but less than 
six weeks, during the past 12 months.  A 60 percent (maximum) 
rating was warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  Given that the March 2005 VA examination 
specifically noted that the veteran had not been 
incapacitated over the past year (and that there is no 
evidence of earlier incapacitating episodes lasting four 
weeks or more over the course of a year), a rating in excess 
of 20 percent on the basis of incapacitating episodes is not 
warranted.  

Regarding a combined rating for separate orthopedic and 
neurological impairment, there is no objective evidence of 
record of separately compensable neurological impairment 
stemming from the veteran's cervical spine disability.  Since 
the criteria for rating orthopedic cervical spine impairment 
were not revised effective September 23, 2002, a rating in 
excess of 20 percent based on combined neurological and 
orthopedic manifestations is not warranted.

Criteria in Effect from September 26, 2003

Under Code 5243, as it pertains to incapacitating episodes, 
the renumbered rating criteria are essentially identical to 
those in Code 5293 (in effect from September 23, 2002 to 
September 26, 2003); consequently, the analysis based on 
incapacitating episodes remains unchanged.  Under the General 
Rating Formula, a 30 percent rating is warranted where 
forward flexion of the cervical spine is 15 degrees or less 
or there is favorable ankylosis of the cervical spine, a 40 
percent rating is warranted when there is unfavorable 
ankylosis of the entire cervical spine a 100 percent rating 
is warranted when there is unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, (effective September 26, 
2003).  

Given that forward flexion of the cervical spine is not shown 
to be 15 degrees or less, and that ankylosis has never been 
reported, a rating in excess of 20 percent under the General 
Rating Formula is not warranted.  

Additional factors that could provide a basis for an increase 
have also been considered.  However, as noted above, the 
March 2005 examiner specifically opined that for the cervical 
spine there was no indication of additional limitation with 
repetitive use or flare-up, no objective evidence of painful 
motion and spasm and no weakness or tenderness.  
Consequently, there is no objective basis for an increased 
rating based on functional loss.  
In summary, a rating in excess of 20 percent is not warranted 
for the veteran's cervical spine disability under any 
applicable criteria.  The preponderance of the evidence is 
against this claim, and it must be denied.


ORDER

A 60 percent rating is granted for the veteran's lumbar spine 
disability, subject to the regulations governing the payment 
of monetary awards. 

A rating in excess of 20 percent for cervical spine 
disability is denied.    



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


